UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 17-1255


CARSTON MARKEL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                No. 17-1257


CARSTON MARKEL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.


                                No. 17-1259


CARSTON MARKEL WOODSON,

              Plaintiff - Appellant,

         v.
UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                No. 17-1260


CARSTON MARKEL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.


                                No. 17-1261


CARSTON MARKEL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                No. 17-1262


CARSTON MARKEL WOODSON,

              Plaintiff - Appellant,


                                       2
             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.


                                      No. 17-1263


CARSTON MARKEL WOODSON,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00046-HEH; 3:17-cv-00047-
HEH; 3:17-cv-00048-HEH; 3:17-cv-00049-HEH; 3:17-cv-00050-HEH; 3:17-cv-00051-
HEH; 3:17-cv-00052-HEH;)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Carton Markel Woodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.



                                             3
PER CURIAM:

       Carston Markel Woodson seeks to appeal the district court’s order dismissing his

complaint under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-80 (2012), for failing to

state a claim and for lack of subject matter jurisdiction pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2012) and Fed. R. Civ. P. 8(a)(2), 12(h)(3). This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the district court identified

deficiencies that Woodson may remedy by filing an amended complaint, we conclude

that the order Woodson seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d

619, 623–24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066–67 (4th Cir. 1993). Accordingly, we dismiss this appeal for lack of

jurisdiction.   We “remand the case to the district court with instructions to allow

[Woodson] to amend his complaint.” Goode, 807 F.3d at 630. We also deny leave to

proceed in forma pauperis and deny Woodson’s motions to deconsolidate his seven

nearly identical cases, “to invoke the law of disqualification force,” to set aside the order

to dismiss the complaints, and for default judgment.

                                                           DISMISSED AND REMANDED




                                             4